Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 12 December 1800
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



Washington Dec. 12. 1800.

I know, my dear friend, that you sent me, so long ago as August, the much desired, and much valued piece on education, which I read with great pleasure, and ought to have acknoleged it’s receipt. but when I am at home there are so many delicious occupations of the more active kind that it is as difficult to drag me to my writing table, as to get a horse, broken loose from confinement, to re-enter his stable door. I intended to [have] brought on the piece and left it with my friend mr Madison [who] associates with me in the wish to improve the state of our education. but in the hurry of my departure, I left it at home. you say you propose to get it translated. but I believe it impossible to translate your writings. it would be easier to translate Homer, which yet [has] never been done. several of us tried our hands on the memoir you gave me for the Philosophical society, but after trials, gave it up as desperate and determined to print it in French.—at length our [labor] seems to have a certain issue, notwithstanding the annihilation of the vote of Pennsylvania. when will your affairs lead you to visit this place? you [may] probably find here one friend more than at any preceding period. salutations of respect & esteem to your good family, & to yourself [life, health] & happiness. Adieu.

Th: Jefferson

